DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 14 January 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (for example reference AW).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application included one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and its dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite a heater and a mist sprayer.  However, the original disclosure does not include features described in such broad terms.  The original disclosure similar to the original claims includes a heating mechanism and a mist spraying unit that track back to an infrared lamp and a nozzle, respectively, in the original specification.  No other structures appear to be recited such that the new, broader claim language is considered new matter as it seems to conceptually and necessarily include other embodiments outside of what is originally disclosed.  In order to expedite examination, the claims have been examined as written.  Also, see below with respect to claim interpretation decisions made in order to expedite examination.  Any claim not specifically mentioned is rejected based on its dependence.
 In order to overcome the rejection and advance examination, Examiner suggests amending back to the previous claim language such that heater reads as heating mechanism and mist sprayer reads as mist spraying unit.  In order to expedite examination, Examiner has used this interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0084401 to Ljungcrantz et al. in view of U.S. Patent No. 6,203,619 to McMillan and U.S. Patent No. 5,314,541 to Saito et al.
Regarding claims 1 and 7:  Ljungcrantz et al. disclose a film forming apparatus substantially as claimed and comprising:  a substrate conveyor (vertical part of 9 and horizontal part of 9 [rotation mechanism unit] and 10 [substrate holder]) configured to convey a substrate along a predetermined circle; a load lock chamber (2) disposed along said predetermined circle; and a plurality of processing chambers (3-5) disposed along said predetermined circle being configured to perform treatment on said substrate in the chamber, wherein said load lock chamber and plurality of processing chambers are disposed separately from each other and only said at least one load lock chamber and said at least one film forming chamber are adjacently disposed on said predetermined circle.
Additionally, Ljungcrantz teach providing surface treatment sources on both sides of a substrate supported on the substrate conveyor in the apparatus in order to process a substrate from two directions (see, e.g., para. 24).
However, although Ljungcrantz et al. disclose a plurality of processing mechanisms/units that may perform various surface treatments in the aforementioned chambers (see, e.g., paras. 3 and 18-23), Ljungcrantz et al. fail to disclose specific features of a claimed heater and a claimed mist sprayer 
Additionally, Ljungcrantz fail to disclose the load lock chamber as a heating chamber.
McMillan discloses a film forming apparatus (Fig. 6) comprising a substrate conveying unit (e.g. 180, 230 and 240); and a mist sprayer (e.g. 202) provided in a film forming chamber with a film forming chamber (207), said mist sprayer being configured to perform mist spraying treatment of spraying source mist toward said substrate in said at least one film forming chamber for the purpose of, inter alia, providing economical and fast production of commercial quantities of a product in an apparatus that can be operated for extensive periods without maintenance (also see, e.g., column 4, rows 4-19, column 9, row 30 through column 10, rows 11).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the filming forming apparatus of Ljungcrantz et al. additionally having mist sprayer with a film forming nozzle in the film forming chamber in order to, inter alia, provide economical and fast production of commercial quantities of a product in an apparatus that can be operated for extensive periods without maintenance as taught by McMillan.
In modified Ljungcrantz a first direction film forming nozzle to perform a first direction mist spraying treatment of spraying said source mist toward said first direction and a second direction film forming nozzle configured to perform second direction mist spraying treatment of spraying said source mist would be provided in order to process the substrate from two directions. 
Regarding the heating chamber, Saito et al. disclose providing a heater (Fig. 24, 714) provided in a combined heating and load lock chamber, said heater being configured to perform heat treatment of said substrate without touching said substrate, wherein said heater includes an infrared lamp configured to perform heating of said substrate by radiating infrared light toward the substrate for the purpose of heating a substrate to remove gases of moisture adsorbed on a substrate surface(see, e.g., column 21, rows 10-57).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a combined heating and load lock chamber in Saito et al. with a heater being configured to perform heat treatment of said substrate without touching said substrate, wherein said heater includes an infrared lamp configured to perform heating of said substrate by radiating infrared light toward the substrate in order to heat the substrate to remove gases of moisture adsorbed on a substrate surface as taught by Saito et al.
In modified Ljungcrantz a first direction infrared lamp to perform first direction heating treatment of heating said substrate by radiating infrared light toward a first direction and a second direction infrared lamp to perform second direction heating treatment of heating said substrate by radiating infrared light toward a second direction would be provided in order to process the substrate from two directions.
Regarding recitations drawn to an intended use of the apparatus (e.g. said source mist being obtained by atomizing source solution), Examiner notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 2, the apparatus of modified Ljungcrantz et al. may be used to process a plurality of substrates.  Additionally, see above regarding intended use.  Examiner also notes that the courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 3, which is merely a duplication of features described above. Examiner notes that the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Additionally, Ljungcrantz et al. the number of load lock chambers may be varied and may be a plurality such that in the combination there are a plurality of heating/load lock chambers.  Additionally, Ljungcrantz et al. disclose a plurality of film forming chambers as detailed above.
With respect to claims 4 and 5, which are both based on processing times and conveying speeds in the heating chamber and film forming chamber and are considered processing parameters based on a desired processing of a substrate and not a structural feature of the apparatus, again see above regarding intended use.
With respect to claim 8, as detailed above, the courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)), wherein the shape of the substrate is considered a feature of the substrate, not the apparatus.  Additionally, Ljungcrantz et al. disclose that an entire back surface and an entire front surface are exposed  by placing processing units facing each surface thereof (see, e.g., para. 24) and that the substrate conveying unit including the substrate holder may be interchangeable to process substrates with different dimensions (see, e.g., para. 15).  Also, note the courts have ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982); and the courts have also held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Ljungcrantz et as applied to claims 1-5, 7-8 above and further in view of U.S. Patent Pub. No. 2016/0002784 to Omstead.
Modified Ljungcrantz et al. disclose the apparatus substantially as claimed and as described above.
However, modified Ljungcrantz et al. fail to disclose said mist spraying unit includes a mist spray port configured to spray said source mist, and said mist spray port has a shape that an opening area is wider on a side farther from a center point of said predetermined circle.
Omstead teaches a wedge-shaped supply port has a shape such than an opening area is wider on a side farther from a center point (A) of a predetermined circle for the purpose of delivering more uniform fluxes across different portions of a substrate regardless of their radial position when a substrate is rotated under a given opening (see, e.g., Figs. 2A-B and paras. 39-42).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a wedge-shaped supply port having a shape such than an opening area is wider on a side farther from a center point (A) of the predetermined circle in modified Ljungcrantz et al. in order to deliver more uniform fluxes across different portions of a substrate regardless of their radial position when a substrate is rotated under a given opening as taught by Omstead.

Response to Arguments
Regarding the rejections under 35 USC 112 para. a, Examiner submits that the rejections are not based solely on the fact that one of ordinary skill in the art could not envision an example or even a few examples, rather what specific examples are meant to be included by the language wherein the disclosure uses different language and has a basis for interpretation under 35 USC 112 para. f.  As detailed above, in order to expedite examination, Examiner suggests using the terms heating mechanism mist spraying unit in combination with the present claim language of infrared lamp and film forming nozzle all of which have clear basis in the original disclosure.
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art or related art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pub. 2012/0031333 and USP 5,795,399 disclose combined heating and load lock chambers. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/Primary Examiner, Art Unit 1716